Exhibit C Stockholder Proxy Voting Results The annual meeting of stockholders was held on June 15, 2012.The matters considered at the meeting, together with the actual vote tabulations relating to such matters are as follows: 1.To elect four Class I Trustees. No. of Shares Richard C. Johnson Affirmative Withheld TOTAL G. Edward Powell Affirmative Withheld TOTAL Gregory A. Reid Affirmative Withheld TOTAL A. Haag Sherman Affirmative Withheld TOTAL Based upon votes required for approval, each of these matters passed.
